Citation Nr: 1012755	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a heart disability based 
on additional disability due to treatment at a Department of 
Veterans Affairs (VA) Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the VA Regional Office 
(RO) which denied the Veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
heart disability due to treatment at a VA facility.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he developed heart disease due to 
treatment at a VA facility.  He claims he participated in a 
drug study while hospitalized by the VA from November to 
December 1988 and was given Sertraline.  He also reports he 
participated in the evaluation of ultrasound catheter 
device, intravascular ultrasound system when hospitalized by 
the VA in April 1992.  

Myocardial imaging in July 1990 revealed findings consistent 
with ischemia.  VA medical records disclose that when he was 
seen in July 2009, it was indicated the Veteran had 
extensive atherosclerotic disease, including coronary artery 
disease with a history of two myocardial infarctions.  

The record also shows that the Veteran has been determined 
to be incompetent by the VA since 1990.  He is entitled to 
improved pension benefits and has been receiving his 
payments under Supervised Direct Pay for many years.  It 
appears that both the statement of the case and the 
supplemental statement of the case were issued to the 
Veteran.  In light of the fact he is incompetent, it is not 
clear this is proper.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether a 
fiduciary should be appointed for the 
Veteran.  If so, the statement of the 
case and supplemental statement of the 
case should be forwarded to the 
Veteran's custodian.

2.  The RO should arrange to have the 
Veteran's claims folder reviewed by a 
cardiologist for an opinion regarding 
whether it is at least as likely as not 
that his cardiovascular disease is the 
result of any treatment administered by 
the VA, to include the drug study he 
participated in during the VA 
hospitalization from November to 
December 1988 and any treatment he 
received during the hospitalization in 
April 1992.  The rationale for any 
opinion expressed should be set forth.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



